             Case 4:20-cv-05712-PJH Document 25 Filed 09/15/20 Page 1 of 5



 1   EMILY JOHNSON HENN (Bar No. 269482)            DANIEL LEVINSON
     KATHRYN E. CAHOY (Bar No. 298777)              JUSTIN STOCKTON
 2   COVINGTON & BURLING LLP                        LEVINSON STOCKTON LLP
 3   3000 El Camino Real                            990 Highland Drive, Suite 206
     5 Palo Alto Square, 10th Floor                 Solana Beach, CA 92075
 4   Palo Alto, CA 94306-2112                       Telephone: (858) 792-1100
     Telephone: + 1 (650) 632-4700                  Email: dan@levinsonstocktonllp.com
 5   Facsimile: + 1 (650) 632-4800                  Email: justin@levinsonstocktonllp.com
     Email: ehenn@cov.com
 6   Email: kcahoy@cov.com                          WILLIAM WRIGHT
 7                                                  THE WRIGHT LAW OFFICE, LLP
     ASHLEY M. SIMONSEN (Bar No. 275203)            301 Clematis Street, Suite 3000
 8   COVINGTON & BURLING LLP                        West Palm Beach, Florida 33401
     1999 Avenue of the Stars                       Telephone: (561) 514-0904
 9   Los Angeles, CA 90067-4643                     Email: willwright@wrightlawoffice.com
     Telephone: +1 (424) 332-4782                   (pro hac vice application forthcoming)
10
     Facsimile: +1 (424) 332-4749
11   Email: asimonsen@cov.com                       DANIEL FAHERTY
                                                    TELFER, FAHERTY, & ANDERSON, PL
12   Attorneys for Defendant The Clorox Company     815 S. Washington Avenue, Suite 201
                                                    Titusville, Florida 32780
13                                                  Telephone: (321) 269-6833
                                                    Facsimile: (321) 383-9970
14
                                                    Email: danfaherty@hotmail.com
15                                                  (pro hac vice application forthcoming)

16                                                  Attorneys for Plaintiff
17
                                   UNITED STATES DISTRICT COURT
18
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
                                            OAKLAND DIVISION
20

21   SHANA GUDGEL, on behalf of herself and all         Civil Case No. 4:20-cv-05712-KAW PJH
22   others similarly situated,
                                                        STIPULATION ENLARGING TIME TO
23          Plaintiff,
                                                        RESPOND TO COMPLAINT;
24                                                      STIPULATED REQUEST TO ENLARGE
            v.
                                                        TIME TO BRIEF FORTHCOMING
25                                                      MOTION TO DISMISS; [PROPOSED]
     THE CLOROX COMPANY,
                                                        ORDER
26
            Defendant.
27

28

     STIPULATION ENLARGING TIME TO RESPOND TO                                 Case No. 4:20-cv-05712-KAW
     COMPLAINT; STIPULATED REQUEST RE FORTHCOMING
     MOTION TO DISMISS; [PROPOSED] ORDER
               Case 4:20-cv-05712-PJH Document 25 Filed 09/15/20 Page 2 of 5



 1          Pursuant to Civil L.R. 6-1(a), Defendant The Clorox Company (“Clorox”) and Plaintiff Shana
 2   Gudgel (collectively, the “Parties”) respectfully submit the following Stipulation (Without Court Order)
 3
     Enlarging Time to Respond to the Complaint.
 4
            Pursuant to Civil L.R. 6-1(b) and 6-2, the Parties also respectfully submit the following
 5
     Stipulated Request to Enlarge Time to Brief Clorox’s Forthcoming Motion to Dismiss.
 6

 7                                                STIPULATION

 8          WHEREAS, on August 14, 2020, Plaintiff filed the initial complaint (Dkt. 1);

 9          WHEREAS, pursuant to Federal Rule of Civil Procedure 12, Clorox’s response to the initial
10
     complaint would be due by September 8, 2020 (see Dkt. 11);
11
            WHEREAS, Clorox has informed Plaintiff that it intends to move to dismiss the initial
12
     complaint; and
13
            WHEREAS, pursuant to Civil L.R. 6-1(a), which allows parties to stipulate in writing without
14

15   court order to extend a defendant’s time within which to answer or otherwise respond to a complaint, the

16   Parties have conferred and agree that Clorox shall file its motion to dismiss the initial complaint by
17   October 8, 2020.
18
            THEREFORE, the Parties, by and through their respective undersigned counsel, hereby stipulate
19
     and agree that Clorox shall have until October 8, 2020, to file its motion to dismiss the initial complaint.
20
                                            STIPULATED REQUEST
21

22          WHEREAS, the Parties agree that resolution of Clorox’s forthcoming motion to dismiss would

23   benefit from extending the opposition deadline by two weeks and the reply deadline by one week;

24          WHEREAS, the Parties have stipulated and agreed that Clorox shall have until October 8, 2020,
25   to move to dismiss the initial complaint;
26
            WHEREAS, there have been no other time modifications in this case;
27
            WHEREAS, no events or deadlines already fixed by Court order would be affected by the time
28

      STIPULATION ENLARGING TIME TO RESPOND TO                1                       Case No. 4:20-cv-05712-KAW
      COMPLAINT; STIPULATED REQUEST RE FORTHCOMING
      MOTION TO DISMISS; [PROPOSED] ORDER
                Case 4:20-cv-05712-PJH Document 25 Filed 09/15/20 Page 3 of 5



 1   modification requested herein; and
 2          WHEREAS, Clorox does not waive, and expressly reserves, all defenses.
 3
            THEREFORE, the Parties, by and through their respective undersigned counsel, hereby stipulate
 4
     and agree to, and respectfully request that the Court order, the following deadlines:
 5
            •       Plaintiff shall have until November 5, 2020, to file an opposition to Clorox’s forthcoming
 6

 7   motion to dismiss the initial complaint; and

 8          •       Clorox shall have until November 19, 2020, to file a reply in support of its forthcoming
 9   motion to dismiss the initial complaint.
10

11
            PURSUANT TO STIPULATION, IT IS SO ORDERED:
12

13
      DATED: September 15, 2020                                   By:    Phyllis J. Hamilton
14
                                                                          Hon. Kandis A. Westmore
15                                                                        United States Magistrate Judge
                                                                         U.S. District Court Judge
16
      DATED: September 3, 2020                       Respectfully submitted,
17

18                                                   /s/ Emily Johnson Henn

19                                                   EMILY JOHNSON HENN (Bar No. 269482)
                                                     KATHRYN E. CAHOY (Bar No. 298777)
20                                                   COVINGTON & BURLING LLP
                                                     3000 El Camino Real
21
                                                     5 Palo Alto Square, 10th Floor
22                                                   Palo Alto, CA 94306-2112
                                                     Telephone: + 1 (650) 632-4700
23                                                   Facsimile: + 1 (650) 632-4800
                                                     Email: ehenn@cov.com
24                                                   Email: kcahoy@cov.com
25
                                                     ASHLEY M. SIMONSEN (Bar No. 275203)
26                                                   COVINGTON & BURLING LLP
                                                     1999 Avenue of the Stars
27                                                   Los Angeles, CA 90067-4643
                                                     Telephone: +1 (424) 332-4782
28
      STIPULATION ENLARGING TIME TO RESPOND TO                2                    Case No. 4:20-cv-05712-KAW
      COMPLAINT; STIPULATED REQUEST RE FORTHCOMING
      MOTION TO DISMISS; [PROPOSED] ORDER
             Case 4:20-cv-05712-PJH Document 25 Filed 09/15/20 Page 4 of 5



 1                                                  Facsimile: +1 (424) 332-4749
                                                    Email: asimonsen@cov.com
 2

 3                                                  Attorneys for Defendant The Clorox Company

 4
                                                    /s/ Daniel Levinson
 5
                                                    DANIEL LEVINSON
 6                                                  JUSTIN STOCKTON
 7                                                  LEVINSON STOCKTON LLP
                                                    990 Highland Drive, Suite 206
 8                                                  Solana Beach, CA 92075
                                                    Telephone: (858) 792-1100
 9                                                  Email: justin@levinsonstocktonllp.com
                                                    Email: dan@levinsonstocktonllp.com
10

11                                                  WILLIAM WRIGHT
                                                    THE WRIGHT LAW OFFICE, LLP
12                                                  301 Clematis Street, Suite 3000
                                                    West Palm Beach, Florida 33401
13                                                  Telephone: (561) 514-0904
                                                    Email: willwright@wrightlawoffice.com
14
                                                    (pro hac vice application forthcoming)
15
                                                    DANIEL FAHERTY
16                                                  TELFER, FAHERTY, & ANDERSON, PL
                                                    815 S. Washington Avenue, Suite 201
17                                                  Titusville, Florida 32780
                                                    Telephone: (321) 269-6833
18
                                                    Facsimile: (321) 383-9970
19                                                  Email: danfaherty@hotmail.com
                                                    (pro hac vice application forthcoming)
20
                                                    Attorneys for Plaintiff
21

22

23

24

25

26

27

28
     STIPULATION ENLARGING TIME TO RESPOND TO                 3                    Case No. 4:20-cv-05712-KAW
     COMPLAINT; STIPULATED REQUEST RE FORTHCOMING
     MOTION TO DISMISS; [PROPOSED] ORDER
              Case 4:20-cv-05712-PJH Document 25 Filed 09/15/20 Page 5 of 5



 1                                         FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), Emily Johnson Henn hereby attests that concurrence in the filing
 3   of this document has been obtained from each of the above signatories.
 4

 5   Dated: September 3, 2020                                   By: /s/ Emily Johnson Henn
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION ENLARGING TIME TO RESPOND TO              4                    Case No. 4:20-cv-05712-KAW
      COMPLAINT; STIPULATED REQUEST RE FORTHCOMING
      MOTION TO DISMISS; [PROPOSED] ORDER
